Citation Nr: 0608565	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  97-30 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for right carpal tunnel syndrome.

2.  Entitlement to an initial compensable disability rating 
for left carpal tunnel syndrome.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1947 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 and February 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has appealed the initial disability ratings 
assigned for the service-connected right and left carpal 
tunnel syndrome.  When there is disagreement with the initial 
rating assigned, separate ratings can be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original rating 
remains in controversy when less than the maximum available 
benefit is awarded). 

The veteran submitted a July 2003 statement from "C.T.," 
M.D., in which Dr. T. provides an opinion as to the level of 
disability for right and left carpal tunnel syndrome.  The 
statement indicates that the opinion is "based on my 
treatment of [the veteran], [and] my knowledge of his 
condition."  However, treatment records from Dr. T, which 
would be very useful in adjudicating this appeal, are not in 
the claims folder.  With the veteran's authorization, the RO 
sent Dr. T a request for records in January 2003, but it did 
not receive a reply.  

In a June 2004 statement, Dr. T. related that he did not 
receive any request for records.  

Review of the January 2003 request reveals an error in the 
address.  The RO should send a new request for records with 
the correct address information.  

In addition, the veteran underwent his only examinations for 
the service-connected bilateral carpal tunnel syndrome in 
March 2003.  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  When available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, the duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  The RO should arrange for a new VA examination to 
assess the current severity of the disabilities at issue.  

Appellate consideration of the claim for TDIU is deferred 
pending completion of this development and readjudication of 
the claims for increased initial disability ratings for right 
and left carpal tunnel syndrome.    

Accordingly, the case is REMANDED for the following action:

1.  Send to Dr. T a request for the 
veteran's treatment records, utilizing the 
correct address information (see 
letterhead on correspondence from Dr. T).  
Advise the veteran of this request as 
required by VA law and regulation.  To 
avoid delay in the case, the veteran may 
wish to obtain these records himself and 
provide a copy to the RO, with a written 
statement that all records from Dr. T. 
have been obtained. 

2.  Arrange for the veteran to be 
scheduled for the appropriate 
examination(s) to assess the current 
severity of the service-connected right 
and left carpal tunnel syndrome.  The 
examination should comply with AMIE 
protocols for the appropriate 
examination(s).  

If possible, though not required by the 
Board in this case, the examiner is 
requested to express an opinion as to the 
impact of the manifestations of the 
service-connected disabilities, or 
manifestations that can not be dissociated 
from those produced by the service-
connected disabilities, on the veteran's 
ability to obtain and retain substantially 
gainful employment.  

3.  After ensuring proper completion of 
this development, readjudicate the issues 
of increased initial disability ratings 
for right carpal tunnel syndrome and left 
carpal tunnel syndrome.  Then readjudicate 
the issue of entitlement to TDIU.  If the 
disposition of any claim remains denied, 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

